
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Sessions (for
			 himself, Mrs. McMorris Rodgers,
			 Mr. Kennedy, and
			 Ms. Norton) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  commemorative postage stamp should be issued to promote public awareness of
		  Down syndrome.
	
	
		Whereas Down syndrome occurs when an individual has 3
			 rather than 2 copies of the 21st chromosome, and this additional genetic
			 material alters the course of development and causes the characteristics
			 associated with Down syndrome;
		Whereas there are more than 400,000 people living with
			 Down syndrome in the United States;
		Whereas the incidence of births of children with Down
			 syndrome increases with the age of the mother, but due to higher fertility
			 rates in younger women, 80 percent of children with Down syndrome are born to
			 women under 35 years of age;
		Whereas people with Down syndrome have an increased risk
			 for certain medical conditions such as congenital heart defects, respiratory
			 and hearing problems, Alzheimer's disease, childhood leukemia, and thyroid
			 conditions, and because many of these conditions are now treatable, most people
			 with Down syndrome lead healthy lives;
		Whereas a few of the common physical traits of Down
			 syndrome are low muscle tone, small stature, an upward slant to the eyes, and a
			 single deep crease across the center of the palm, yet every person with Down
			 syndrome is a unique individual and may possess these characteristics to
			 different degrees or not at all; and
		Whereas life expectancy for people with Down syndrome has
			 increased dramatically in recent decades, from 25 in 1983 to 60 today, and
			 people with Down syndrome attend school, work, participate in decisions that
			 affect them, and contribute to society in many wonderful ways: Now, therefore,
			 be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States Postal Service should
			 issue a commemorative postage stamp to promote public awareness of Down
			 syndrome; and
			(2)the Citizens' Stamp Advisory Committee of
			 the United States Postal Service should recommend to the Postmaster General
			 that such a stamp be issued.
			
